Case: 14-60291      Document: 00512980296         Page: 1    Date Filed: 03/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 14-60291                                  FILED
                                  Summary Calendar                          March 24, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
CARLOS FABIAN CASTRO-SERVELLON,

                                                 Petitioner

v.

ERIC H. HOLDER, JR. U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A089 102 411


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Carlos Fabian Castro-Servellon (Castro), a native and citizen of El
Salvador, petitions for review of the Board of Immigration Appeals’ (BIA)
decision dismissing his appeal of the Immigration Judge’s (IJ) denial of his
applications for asylum and withholding of removal. He contends that he was
persecuted in El Salvador by gang members on account of his political opinion
and membership in a particular social group made up of minor students who


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60291     Document: 00512980296     Page: 2   Date Filed: 03/24/2015


                                  No. 14-60291

resist gang membership and voice their resistance to gangs. In describing the
past acts of persecution, he asserts that he was harassed by members of the
MS13 gang on a number of occasions and was beaten in the face by gang
members when he refused to join the gang. He contends that he fears that he
will be killed if he returns to El Salvador.
      This court reviews the decision of the BIA and will consider the IJ’s
decision only to the extent it influenced the BIA. Shaikh v. Holder, 588 F.3d
861, 863 (5th Cir. 2009).     “Questions of law are reviewed de novo,” and
“[f]actual findings are reviewed for substantial evidence, which requires only
that the BIA’s decisions be supported by record evidence and be substantially
reasonable.” Id. (internal quotation marks and citations omitted). Under the
substantial evidence standard, “reversal is improper unless [this court]
decide[s] not only that the evidence supports a contrary conclusion, but [also]
that the evidence compels it.” Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir.
2005) (internal quotation marks and citation omitted; emphasis in original).
      An alien seeking asylum must demonstrate past persecution or a well-
founded fear of persecution because of one of five protected grounds, including
membership in a particular social group or political opinion.           8 U.S.C.
§ 1158(b)(1)(A), (B)(i). Castro’s complaints of verbal harassment, being pushed
and shoved, having his books torn, and being beaten in the face on one occasion
“fall far short of the required “extreme conduct’ needed to establish
persecution.” Tesfamichael v. Gonzales, 469 F.3d 109, 116 (5th Cir. 2006)
(citation omitted). There was substantial evidence in the record to support the
BIA’s finding that Castro did not suffer past persecution.
      Castro was also required to show that he had a well-founded fear of
persecution if he returns to El Salvador based on a protected ground, in his
case, membership in a particular social group having a certain political



                                        2
    Case: 14-60291     Document: 00512980296      Page: 3   Date Filed: 03/24/2015


                                  No. 14-60291

opinion. 8 U.S.C § 1101(a)(42)(A). In considering whether a particular social
group exists under these provisions, the BIA considers “(1) whether the group’s
shared characteristic gives the members the requisite social visibility to make
them readily identifiable in society and (2) whether the group can be defined
with sufficient particularity to delimit its membership.” Id. at 519 (internal
quotation marks and citations omitted). This court has determined that a
group of minor Salvadoran males who refused to join a gang due to their
opposition to such activities was too broad and amorphous to meet the
particularity test and also lacked the necessary social visibility to be perceived
as a group by society. See Orellana-Monson v. Holder, 685 F.3d 511, 516, 522
(5th Cir. 2012).     Castro has not shown that his proposed group has the
necessary particularity or social visibility to entitle him to asylum protection.
      Further, Castro has not addressed the BIA’s determination that Castro
had not expressed any political opinion to the gang members or anyone else in
El Salvador. Nor has Castro challenged the BIA’s determination that he failed
to show a well-founded fear of persecution that would be sanctioned by the
Government of El Salvador. Insofar as Castro has failed to address these
findings, he has abandoned a challenge to those determinations. See Soadjede
v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      The determination of the IJ and the BIA that Castro failed to show that
he has a well-founded fear of persecution if he returns to El Salvador on
account of his membership in a particular social group or his political opinion
is supported by substantial evidence in the record and, thus, Castro was not
entitled to asylum. See Orellana-Monson, 685 F.3d at 522.
      The standard for obtaining withholding of removal is greater than that
for asylum. Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). It requires a
showing that it is more likely than not that the petitioner’s life or freedom



                                        3
    Case: 14-60291    Document: 00512980296     Page: 4      Date Filed: 03/24/2015


                                 No. 14-60291

would by threatened by persecution based on a protected ground. Id. Because
Castro cannot demonstrate that he is eligible for asylum, he also cannot show
that he was eligible for withholding of removal.          Id.; see also 8 C.F.R.
§ 208.16(b)(2)(i)-(ii). The petition for review is DENIED.




                                       4